101 F.3d 689
William Baldwinv.Isac George, a Custodian, Librarian, Law Library LibrarianFor Bayside State Prison, New Jersey Department ofCorrections, Fred Siler, Jr., as Supervisor of EducationDepartment and Services, Law Library, Library Services ofBayside State Prison, for New Jersey Department ofCorrections, Warren D. Crawford, as Legal Coordinator,Attorney for New Jersey Department of Corrections, asLicensed New Jersey Attorneym New Jersey Department of
NO. 96-5210
United States Court of Appeals,Third Circuit.
Oct 22, 1996

Appeal From:  D.N.J., No. 93-00174,
Simandle, J.


1
AFFIRMED.